| WOODARD, J.,
concurring.
I respectfully concur in the majority’s opinion.
*773However, I believe that La.Code Civ.P. art.1972, which addresses the granting of a new trial, governs. Louisiana Code of Civil Procedure Article 1972(1) provides that a court shall grant a new trial “when the verdict or judgment appears clearly contrary to the law and the evidence.”
As I appreciate it, the majority’s analysis finds that the judgment is clearly contrary to La. Code Civ.P. art. 1672, the law governing involuntary dismissal. Given that Mr. Jackson, through his counsel, did appear at trial, La.Code Civ.P. art. 1672 does not allow dismissal of his case. Accordingly, I find that La.Code Civ.P. art. 1972(1), rather than La.Code Civ.P. art. 2164, should govern our analysis. Thus, the trial court erred in refusing to grant Mr. Jackson a new trial.